                 Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 1 of 39



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

 SARAH GAMBLE, Individually and as a
 representative of a class of similarly                 Case No:
 situated persons, on behalf of the BIOGEN
 401(K) SAVINGS PLAN,

                   Plaintiff,                           CLASS ACTION COMPLAINT
            v.
                                                        JURY TRIAL DEMANDED
 BIOGEN INC; the BIOGEN 401(K) SAVINGS
 PLAN COMMITTEE; and DOES No. 1-10,
 Whose Names Are Currently Unknown,

                   Defendants.



                                      I.     INTRODUCTION

       1.         Plaintiff, Sarah Gamble (“Plaintiff” or “Gamble”), individually in her capacity as

a participant of the Biogen, Inc. 401(k) Savings Plan (“Plan”), brings this action under 29 U.S.C.

§ 1132, on behalf of the Plan and a class of similarly-situated participants and beneficiaries of

the Plan, against Defendants, Biogen, Inc. (“Biogen”), the Biogen, Inc. 401(k) Savings Plan

Committee (“Administrative Committee” or “Committee”), and Does No. 1-10, who are

members of the Administrative Committee or other fiduciaries of the Plan and whose names are

currently unknown (collectively, “Defendants”) for breach of their fiduciary duties under the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and related

breaches of applicable law beginning six years from the date this action is filed and continuing to

the date of judgment (the “Class Period”).

       2.         Defined contribution plans that are qualified as tax-deferred vehicles under

Section 401 of the Internal Revenue Code, 26 U.S.C. §§ 401(a) and (k) (i.e., 401(k) plans), have

become the primary form of retirement savings in the United States and, as a result, America’s
                 Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 2 of 39



de facto retirement system. Unlike traditional defined benefit retirement plans, in which the

employer typically promises a calculable benefit and assumes the risk with respect to high fees

or under-performance of pension plan assets used to fund defined benefits, 401(k) plans operate

in a manner in which participants bear the risk of high fees and investment underperformance.

           3.       The importance of defined contribution plans to the United States retirement

system has become pronounced as employer-provided defined benefit plans have become

increasingly rare as an offered and meaningful employee benefit.

           4.       As of December 31, 2018, the Plan had 6,720 participants with account balances

and assets totaling over $1 billion, placing it in the top 0.1% of all 401(k) plans by plan size.1

Defined contribution plans with substantial assets, like the Plan, have significant bargaining

power and the ability to demand low-cost administrative and investment management services

within the marketplace for administration of 401(k) plans and the investment of 401(k) assets.

The marketplace for 401(k) retirement plan services is well-established and can be competitive

when fiduciaries of defined contribution retirement plans act in an informed and prudent fashion.

           5.       Defendants maintain the Plan, and are responsible for selecting, monitoring, and

retaining the service provider(s) that provide investment, recordkeeping, and other administrative

services. Defendants are fiduciaries under ERISA, and, as such, are obligated to (a) act for the

exclusive benefit of participants, (b) ensure that the investment options offered through the Plan

are prudent and diverse, and (c) ensure that Plan expenses are fair and reasonable.

           6.       Defendants have breached their fiduciary duties to the Plan and, as detailed

below, have: (1) failed to fully disclose the expenses and risk of the Plan’s investment options to

participants; (2) allowed unreasonable expenses to be charged to participants; and (3) selected,



1
    The BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 (pub. June 2019).

                                                         -2-
            Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 3 of 39



retained, and/or otherwise ratified high-cost and poorly-performing investments, instead of

offering more prudent alternative investments when such prudent investments were readily

available at the time that they were chosen for inclusion within the Plan and throughout the Class

Period (defined below).

       7.      To remedy these fiduciary breaches and other violations of ERISA, Plaintiff

brings this class action under ERISA Sections 404, 409 and 502, 29 U.S.C. §§ 1104, 1109 and

1132, to recover and obtain all losses resulting from each breach of fiduciary duty. In addition,

Plaintiff seeks such other equitable or remedial relief for the Plan and the proposed class defined

below (the “Class”) as the Court may deem appropriate and just under all of the circumstances.

       8.      Plaintiff specifically seeks the following relief on behalf of the Plan and the Class:

               a.      A declaratory judgment holding that the acts of Defendants described

                       herein violate ERISA and applicable law;

               b.      A permanent injunction against Defendants prohibiting the practices

                       described herein and affirmatively requiring them to act in the best

                       interests of the Plan and its participants;

               c.      Equitable, legal or remedial relief for all losses and/or compensatory

                       damages;

               d.      Attorneys’ fees, costs and other recoverable expenses of litigation; and

               e.      Such other and additional legal or equitable relief that the Court deems

                       appropriate and just under all of the circumstances.

                                      II.     THE PARTIES

       9.      Plaintiff is a former employee of Biogen and former participant in the Plan under

29 U.S.C. § 1002(7). Plaintiff is a resident of Garner, North Carolina.


                                                 -3-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 4 of 39



       10.     Biogen is a public Delaware corporation headquartered in Cambridge,

Massachusetts. Biogen is a biotechnology company that focuses its scientific research in the

field of neuroscience.

       11.     The Administrative Committee, is the Plan Administrator and is a fiduciary under

ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee maintains its

address at Biogen’s corporate headquarters in Cambridge, Massachusetts. The Administrative

Committee and its members are appointed by Biogen’s Chief Executive Officer to administer the

Plan on Biogen’s behalf.

       12.     Does No. 1-10 are the members of the Administrative Committee and, by virtue

of their membership, fiduciaries of the Plan or otherwise are fiduciaries to the Plan. Plaintiff is

currently unable to determine the membership of the Administrative Committee or the identity of

the other fiduciaries of the Plan because, despite reasonable and diligent efforts, it appears that

the membership of the Administrative Committee and the identity of any other fiduciaries is not

publicly available. As such, these Defendants are named Does 1-10 as placeholders. Plaintiff

will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure, to amend this Complaint

to name the members of the Administrative Committee and other responsible individuals as

defendants as soon as their identities are discovered.

                             III.    JURISDICTION AND VENUE

       13.     Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States.



                                                 -4-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 5 of 39



       15.      Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §

1332(e), and 28 U.S.C. § 1391 because Biogen’s principal place of business is in this District and

the Plan is administered from this judicial district. Furthermore, a substantial part of the acts and

omissions giving rise to the claims asserted herein occurred in this District.

                              IV.     FACTUAL ALLEGATIONS

A.     Background And Plan Structure

       16.     The Plan is a participant-directed 401(k) plan, in which participants direct the

investment of their contributions into various investment options offered by the Plan. Each

participant’s account is credited with the participant contributions, employer matching

contributions, any discretionary contributions, and earnings or losses thereon. The Plan pays

Plan expenses from Plan assets, and the majority of administrative expenses are paid by

participants as a reduction of investment income. Each participant’s account is charged with the

amount of distributions taken and an allocation of administrative expenses. The available

investment options for participants of the Plan include various mutual funds and collective

investment trusts.

       17.     Mutual funds are publicly-traded investment vehicles consisting of a pool of

monetary contributions collected from many investors for the purpose of investing in a portfolio

of equities, bonds, and other securities. Mutual funds are operated by professional investment

advisers, who, like the mutual funds, are registered with the Securities and Exchange

Commission (“SEC”). Mutual funds are subject to SEC regulation, and are required to provide

certain investment and financial disclosures and information in the form of a prospectus.

       18.     Collective trusts are, in essence, mutual funds without the SEC regulation.

Collective trusts fall under the regulatory purview of the Office of the Comptroller of the



                                                 -5-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 6 of 39



Currency or individual state banking departments. Collective trusts were first organized under

state law in 1927 and were blamed for the market crash in 1929. As a result, collective trusts

were severely restricted, giving rise to the more transparent and publicly-traded mutual funds.

Today, banks create collective trusts only for their trust clients and for employee benefit plans,

like the Plan. The main advantage of opting for a collective trust, rather than a mutual fund, is

the negotiability of the fees, so that larger retirement plans should be able to leverage their size

for lower fees.

       19.        During the Class Period, Plan assets were held in a trust by the Plan Trustee,

Fidelity Management Trust Company. All investments and asset allocations are performed

through this trust instrument.

B.     Defendants’ Breaches of Fiduciary Duties

       20.        As discussed in detail below, Defendants have severely breached their fiduciary

duties of prudence and/or loyalty to the Plan. Plaintiff did not acquire actual knowledge

regarding Defendants’ breaches at issue here until shortly before this Complaint was filed.

                  1.     The Plan’s Investment in the Fidelity Freedom Funds

       21.        Among other investments, the Plan lineup offers a suite of 13 target date funds. A

target date fund is an investment vehicle that offers an all-in-one retirement solution through a

portfolio of underlying funds that gradually shifts to become more conservative as the assumed

target retirement year approaches. Target date funds offer investors dynamic, easy asset

allocation, while providing both long-term growth and capital preservation. All target date funds

are inherently actively managed, because managers make changes to the allocations to stocks,

bonds and cash over time. These allocation shifts are referred to as a fund’s glide path. The




                                                  -6-
               Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 7 of 39



underlying mutual funds that target date fund managers choose to represent each asset class can

be actively or passively managed.

        22.      According to the Plan’s Form 5500s,2 since at least December 31, 2009,3 the Plan

has offered the Fidelity Freedom fund target date suite. Fidelity Management & Research

Company (“Fidelity”) is the second largest target date fund provider by total assets. Among its

several target date offerings, two of Fidelity’s target date suites are the risky Freedom funds (the

“Active suite”) and the substantially less costly and less risky Freedom Index funds (the “Index

suite”). Defendants were responsible for crafting the Plan lineup and could have chosen any of

the target date families offered by Fidelity, or those of any other target date provider.

Defendants failed to compare the Active and Index suites and consider their respective merits

and features. A simple weighing of the benefits of the two suites indicates that the Index suite is

a far superior option, and consequently the more appropriate choice for the Plan. Had

Defendants carried out their responsibilities in a single-minded manner with an eye focused

solely on the interests of the participants, they would have come to this conclusion and acted

upon it. Instead, Defendants failed to act in the sole interest of Plan participants, and breached

their fiduciary duty by imprudently selecting and retaining the Active suite.

        23.      The two fund families have nearly identical names and share a management

team.4 But while the Active suite invests predominantly in actively managed Fidelity mutual

funds,5 the Index suite places no assets under active management, electing instead to invest in



2
  The Form 5500 is the annual report that 401(k) plans are required to file pursuant to the reporting requirements of
ERISA.
3
  The Form 5500 provides a detailed schedule of the Plan’s holdings at the end of each calendar year. The suite of
Fidelity Freedom funds appears as a Plan investment option as far back as the 2009 Form 5500, the earliest publicly
available filing.
4
  Both target date suites have been managed by Brett Sumsion and Andrew Dierdorf since 2014. Finola McGuire
Foley was added to the Index suite team in 2018.
5
  Per Morningstar, the Active suite’s underlying holdings are 88.8% actively managed, by asset weight.

                                                        -7-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 8 of 39



Fidelity funds that simply track market indices. The Active suite is also dramatically more

expensive than the Index suite, and riskier in both its underlying holdings and its asset allocation

strategy. Defendants’ decision to add the Active suite over the Index suite, and their failure to

replace the Active suite with the Index suite at any point during the Class Period, constitutes a

glaring breach of their fiduciary duties.

       24.     Exacerbating Defendants’ imprudent choice to add and retain the Active suite is

its role as the Plan’s Qualified Default Investment Alternative (“QDIA”). A retirement plan can

designate one of the investment offerings from its lineup as a QDIA to aid participants who lack

the knowledge or confidence to make investment elections for their retirement assets; if

participants do not direct where their assets should be invested, all contributions are

automatically invested in the QDIA. Plan fiduciaries are responsible for the prudent selection

and monitoring of an appropriate QDIA. The Fidelity Freedom fund with the target year that is

closest to a participant’s assumed retirement age (age 65) serves as the QDIA in the Plan.

       25.     Given that the vast majority of plan participants are not sophisticated investors,

many of the Plan participants, by default, concentrate their retirement assets in target date funds.

As such, the impact of Defendants’ imprudent selection of target date funds is magnified vis-à-

vis other asset categories. Indeed, by December 31, 2018, approximately 30% of the Plan’s

assets were invested in the Active suite.

                       i.      The Active Suite is High-Risk and Unsuitable for Plan Participants

       26.     The Active suite chases returns by taking levels of risk that render it unsuitable

for the average retirement investor, including participants in the Plan, and particularly those

whose savings were automatically invested through the QDIA. At first glance, the equity glide

paths of the two fund families (meaning the Active suite and Index suite) appear nearly identical,



                                                 -8-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 9 of 39



which would suggest both target date options have a similar risk profile. However, the Active

suite subjects its assets to significantly more risk than the Index suite, through multiple avenues.

At the underlying fund level, where the Index suite invests only in index funds that track

segments of the market, the Active suite primarily features funds with a manager deciding which

securities to buy and sell, and in what quantities.

        27.     The goal of an active manager is to beat a benchmark—usually a market index or

combination of indices—by taking on additional risk. Market research has indicated that

investors should be very skeptical of an actively managed fund’s ability to consistently

outperform its index, which is a significant concern for long-term investors saving for retirement,

like the Plan participants in this action. Actively managed funds tend to charge higher fees than

index funds (which are passed on to the target date fund investor through higher expense ratios).

These extra costs present an additional hurdle for active managers to clear in order to provide

value and compensate investors for the added risk resulting from their decision-making. Indeed,

Morningstar has repeatedly concluded that “in general, actively managed funds have failed to

survive and beat their benchmarks, especially over longer time horizons.”6 Although they may

experience success over shorter periods, active fund managers are rarely able to time the market

efficiently and frequently enough to outperform the market. The Active suite’s allocation to

primarily actively managed funds subjects investor dollars to the decision-making skill and

success, or lack thereof, of the underlying managers and the concomitant risk associated with

these investments.

        28.     At all times across the glide path, the Active suite’s top three domestic equity

positions were and are in Fidelity Series funds (funds created for exclusive use in the Freedom


6
 “How Actively and Passively Managed Funds Performed: Year-End 2018”;
https://www.morningstar.com/insights/2019/02/12/active-passive-funds.

                                                   -9-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 10 of 39



funds), two of which have dramatically trailed their respective indices over their respective

lifetimes. The Intrinsic Opportunities Fund, which is currently allocated 8.13% of the total

assets in the 2040-2060 Funds, has, over its lifetime, missed its benchmark, the Russell 3000

Index, by an astonishing 326 basis points (3.26%) on an annualized basis. The Large Cap Stock

Fund, which is currently allocated 7.11% of the total assets in the 2040-2060 Funds, has suffered

even worse underperformance; its annualized lifetime returns trail that of its benchmark, the S&P

500 Index, by 357 basis points (3.57%). The portfolio of the Active suite is diversified among

32 underlying investment vehicles; the two aforementioned series funds represent over 15% of

the 2040 through 2060 vintages, meaning for at least 20 years (because those target date funds

have an associated target retirement date of at least twenty years from now), 15% of investor

dollars are subject to the poor judgment exercised by just those two managers.

       29.     Compounding the level of risk inherent in the Active suite’s underlying holdings

is the suite’s managers’ approach to portfolio construction and asset allocation decisions.

Returning to the equity glide paths discussed above, the Active and Index suites appear to follow

essentially the same strategy. The chart below shows the percentage of assets devoted to equities

in each vintage.

                                          Equity Glide Path
                                               Years to Target Retirement Year
       Series                   40   35   30   25 20 15 10 5            0 ‐5 ‐10 ‐15 ‐20
       Fidelity Freedom         90   90   90   90 89 78 65 58 53 43 35 24 24
       Fidelity Freedom Index   90   90   90   90 90 80 65 59 52 43 34 24 24

This chart only considers the mix of the portfolio at the level of stocks, bonds and cash. A

deeper examination of the sub-asset classes of the Active suite’s portfolio, however, exposes the

significant risks its managers take to boost returns. Across the glide path, the Active suite

allocates approximately 1.5% more of its assets to riskier international equities than the Index


                                                 -10-
               Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 11 of 39



suite. The Active suite also has higher exposure to classes like emerging markets and high yield

bonds.

         30.      Since the Active suite series underwent a strategy overhaul in 2013 and 2014, its

managers have had the discretion to deviate from the glide path allocations by 10 percentage

points in either direction. In a departure from the accepted wisdom that target date funds should

maintain pre-set allocations, Fidelity encouraged its portfolio managers to attempt to time market

shifts in order to locate underpriced securities, which the firm dubs “active asset allocation.”

This strategy heaps further unnecessary risk on investors, such as Plan participants, in the Active

suite. A March 2018 Reuters special report7 on the Fidelity Freedom funds (the “Reuters

Report”) details how many investors lost confidence in the Active suite “because of their history

of underperformance, frequent strategy changes and rising risk.” The report quotes a member of

Longfellow Advisors, who told Reuters that, after the 2014 changes, “it was not clear to us that

[the managers of the Active suite] knew what they were doing.” While many target date fund

managers are increasing exposure to riskier investments in an effort to augment performance by

taking on additional risk, the president of research firm, Target Date Solutions, states that the

Active suite has gone further down this path than its peers.8 Morningstar has noted in the past

that active management has hindered the Active suite’s performance, criticizing a previous poor

decision to heavily weight to commodities. Morningstar similarly characterized Fidelity’s shifts

in the allocation of stocks between 1996 and 2010 as “shocking” and “seemingly chaotic.” Yet,

since 2014, a fund family with a history of poor decisions has been given “carte blanche” to take

further risks, to the severe detriment of the Plan and its participants.


7
  “Special Report: Fidelity puts 6 million savers on risky path to retirement”, https://www.reuters.com/article/us-funds-
fidelity-retirement-special-rep/special-report-fidelity-puts-6-million-savers-on-risky-path-to-retirement-
idUSKBN1GH1SI.
8
  Id.

                                                         -11-
                  Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 12 of 39



            31.      This desire and latitude to assume more risk exposes investors in what Fidelity

brands “a lifetime savings solution” to significant losses in the event of volatility similar to the

downturn experienced during the COVID-19 epidemic. Morningstar analyst Jeff Holt opines

that the popularity of target date funds derives from investors’ belief that the funds are designed

to “not lose money.” As a result, the average unsophisticated investor, such as the typical

participant in the Plan, tends to gravitate toward the all-in-one savings solution a target date fund

offers. Given this reality, Plan participants should be shielded from the riskiest fund families

where active manager decisions could amplify losses in periods of market decline. The Active

suite’s lack of downside protection has been magnified by the current COVID-19 crisis, and has

been felt most sharply by Plan participants approaching their target date, because Plan

participants close to retirement age do not have ample time to recoup significant losses before

they start withdrawing their retirement savings. The more conservative Fidelity Freedom Index

2020 Fund has handled the current volatility exceptionally, with year to date returns through

August 11, 2020 ranking in the 19th percentile among other 2020 target date funds.9 In stark

contrast, the Fidelity Freedom 2020 Fund (i.e., part of the Active suite), in which the Plan had

approximately $18 million at the end of 2018, ranks in the 56th percentile among the same peer

group.

                              ii.      The Active Suite’s Considerable Cost

            32.      Even a minor increase in a fund’s expense ratio (the total annual cost to an

investor, expressed as a percentage of assets) can considerably reduce long-term retirement

savings. The fees charged by the Active suite are many multiples higher than the Index suite’s

industry-leading low costs. While the Institutional Premium share class for each target year of



9
    For Morningstar’s peer group rankings, 1st percentile is the best performers.

                                                            -12-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 13 of 39



the Index suite charges a mere 8 basis points (0.08%), the K share class of the Active suite—

which the Plan offers—has expense ratios ranging from 42 basis points (0.42%) to 65 basis

points (0.65%).

                                           Cost Comparison
               Freedom Suite   Ticker Exp Rat   Freedom Index Suite Ticker Exp Rat Difference
               Income K        FNSHX 0.42%      Income Inst Prem    FFGZX 0.08% ‐0.34%
               2005 K          FSNJX 0.42%      2005 Inst Prem      FFGFX 0.08% ‐0.34%
               2010 K          FSNKX 0.46%      2010 Inst Prem      FFWTX 0.08% ‐0.38%
               2015 K          FSNLX 0.49%      2015 Inst Prem      FIWFX 0.08% ‐0.41%
               2020 K          FSNOX 0.53%      2020 Inst Prem      FIWTX 0.08% ‐0.45%
               2025 K          FSNPX 0.56%      2025 Inst Prem      FFEDX 0.08% ‐0.48%
               2030 K          FSNQX 0.60%      2030 Inst Prem      FFEGX 0.08% ‐0.52%
               2035 K          FSNUX 0.63%      2035 Inst Prem      FFEZX 0.08% ‐0.55%
               2040 K          FSNVX 0.65%      2040 Inst Prem      FFIZX   0.08% ‐0.57%
               2045 K          FSNZX 0.65%      2045 Inst Prem      FFOLX 0.08% ‐0.57%
               2050 K          FNSBX 0.65%      2050 Inst Prem      FFOPX 0.08% ‐0.57%
               2055 K          FNSDX 0.65%      2055 Inst Prem      FFLDX 0.08% ‐0.57%
               2060 K          FNSFX 0.65%      2060 Inst Prem      FFLEX 0.08% ‐0.57%

       33.     The higher fee, charged by the 2040 through 2060 Active funds, represents an

annual cost to investors that is over eight times higher than what shareholders of the

corresponding Index fund pay. The impact of such high fees on participant balances is

aggravated by the effects of compounding, to the significant detriment of participants over time.

This effect is illustrated by the below chart, published by the SEC, showing the 20-year impact

on a balance of $100,000 by fees of 25 basis points (0.25%), 50 basis points (0.50%), and 100

basis points (1.00%).




                                                 -13-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 14 of 39




        34.     Higher fees significantly reduce retirement account balances over time.

Considering just the gap in expense ratios from the Plan’s current investment in the Active suite

to the Institutional Premium share class of the Index suite, in 2018 alone, the Plan could have

saved approximately $1.68 million in costs. This tremendous cost difference goes straight into

Fidelity’s pockets and is paid for by Plan participants. As the costs for recordkeeping services

have dropped precipitously over the past decade,10 recordkeepers like Fidelity have been forced

to chase profits elsewhere. The management fees derived from a plan’s use of a provider’s

investment offerings substantially trump any compensation for recordkeeping services. Thus,

Fidelity is heavily incentivized to promote its own investment products, specifically those that

charge the highest fees, to each plan for which it recordkeeps, including the Plan.




10
 “NEPC: Corporate Defined Contribution Plans Report Flat Fees,”https://www.nepc.com/press/nepc-corporate-
defined-contribution-plans-report-flat-fees.

                                                  -14-
                 Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 15 of 39



                            iii.    Investors Have Lost Faith in the Active Suite

           35.      The flow of funds to, or from, target date families constitutes one indicator of the

preferences of investors at large. According to Morningstar’s report on the 2019 Target Date

Fund Landscape,11 investor demand for low-cost target date options has skyrocketed in recent

years. Following suit, the Index suite has seen significant inflows, receiving an estimated $4.9

billion in new funds in 2018 alone. At the same time, investor confidence in the Active suite has

deteriorated; 2018 saw the series experience an estimated $5.4 billion in net outflows. The

movement of funds out of the Active suite has been substantial for years; the Reuters Report

notes that nearly $16 billion has been withdrawn from the fund family over the prior four years.

Defendants’ act, in offering and maintaining the Active suit in the Plan, evidences their failure to

acknowledge, or act upon, investors’ crumbling confidence in the Active suite, while ignoring

the simultaneous and justified surge in faith in the Index suite.

                            iv.     The 5-Star Index Suite

           36.      Morningstar assigns each mutual fund in its extensive database a star rating,

which is a “purely mathematical measure that shows how well a fund’s past returns have

compensated shareholders for the amount of risk it has taken on.” This measurement

emphatically favors the Index suite. Each Fidelity Freedom Index fund bears a higher star rating

than the corresponding Active fund (other than the Income Index Fund, which has the same 3

stars as the Income Active Fund). With the exception of the Income, 2005, and 2060 iterations,

the full Index suite is assigned 5 stars, Morningstar’s highest rating. The risk-adjusted returns of

funds with a 5-star rating rank in the top 10% of their peers. The Active suite does not achieve a

single 5-star rating, or even a 4-star rating. Defendants were likely aware, or should have been



11
     “2019 Target-Date Fund Landscape: Simplifying the Complex.”

                                                      -15-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 16 of 39



aware, of the higher ratings of the Index suite, yet continued to offer the Active suite, to the

detriment of Plan participants.




                       v.      The Active Suite’s Inferior Performance

       37.     In the period following the strategy overhaul in 2013 and 2014, the Active suite’s

higher levels of risk have failed to produce substantial outperformance when compared to the

Index suite. While assuming significantly higher levels of risk with investor dollars (and among

them, the Plan participants’ hard-earned savings), the Active suite has simply failed to measure

up to the returns produced by its index cousin, in which the Plan participants’ assets would be

significantly better off. Since the strategic changes took effect in 2014, the Index suite has

outperformed the Active suite in four out of six calendar years. Broadening the view to

historical measures that encompass a period closer to a full market cycle, the Active suite has

substantially underperformed the Index suite on a trailing three- and five-year annualized basis:




                                                -16-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 17 of 39




       38.     It is unclear at what point in 2014 the Active suite’s major strategic changes were

implemented, but using a start date of January 1, June 30, or December 31, 2014, the Index suite

has outperformed the Active suite to date. Investing research and information websites

commonly show the growth of $10,000 invested in a mutual fund and a benchmark over a period

to provide a comparison of returns in a simple-to-understand format. Using this method to

compare the two suites, at each proposed start date, across every vintage of the fund families, the
                                               -17-
               Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 18 of 39



Index suite would have earned investors significantly greater sums on a $10,000 investment.

Defendants breached their fiduciary duty to Plan participants by choosing to select and retain the

Active suite, thus causing Plan participants to miss out on greater investment returns for their

retirement savings.

                  2.       The Plan’s Objectively Imprudent Investment Options

         39.      In addition to the Active suite, Defendants have saddled participants with

additional objectively imprudent investment options. It is a basic principle of investment theory

that the risks associated with an investment must first be justified by its potential returns for that

investment to be rational. This principle applies even before considering the purpose of the

investment and the needs of the investor, such as the retirement assets here. The Capital Asset

Pricing Model (“CAPM”), which is used for pricing securities and generating expected returns

for assets given the risk of those assets and the cost of capital, provides a mathematical formula

distilling this principle:

         ERi=Rf+βi(ERm−Rf), where:

         ERi=expected return of investment
         Rf=risk-free rate
         βi=beta of the investment
         (ERm−Rf)=market risk premium

Applied here and put simply, the βi is the risk associated with an actively-managed mutual fund

or collective trust, which can only be justified if the ERi of the investment option is, at the very

least, above that of its benchmark, Rf.12 Otherwise, the model collapses, and it would be

imprudent to assume any risk without achieving associated return above the benchmark returns.




12
  In this instance, the index benchmark takes place of the “risk-free” rate, as the investment option is measured against
the performance of that investment category, rather than the typical U.S. Treasury Bonds or equivalent government
security in a general CAPM calculation.

                                                         -18-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 19 of 39



                       i.     The Mainstay Large Cap Growth Fund

       40.      The Mainstay Large Cap Growth Fund Institutional Class has consistently and

significantly underperformed its benchmark, the Russell 1000 Growth Index, for a dramatic

length of time on a rolling 5-year annualized basis:

       5-Year Trailing Performance

        As of           Performance,        Russell 1000    Investment Option
                        adjusted for        Growth Index    Performance/Underperformance
                        investment          Benchmark       Compared to Benchmark
                        expense
        4Q2012          2.39%               3.12%           -0.73%

        4Q2013          20.12%              20.39%          -0.27%

        4Q2014          14.62%              15.81%          -1.19%

        4Q2015          12.67%              13.53%          -0.86%

        4Q2016          12.20%              14.50%          -2.30%

        4Q2017          15.77%              17.33%          -1.56%

        4Q2018          9.51%               10.40%          -0.89%

        4Q2019          13.87%              14.63%          -0.76%




                                               -19-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 20 of 39




        41.     This dispiriting trend has continued into 2020; by the end of the second quarter,

the fund had trailed its benchmark over the preceding 5 years by 44 basis points (0.44%),

annualized.

        42.     When the investment option’s track record is so apparently poor, as it is here,

Defendants should necessarily replace the fund in the Plan with an alternative that has

demonstrated the ability to consistently outperform the benchmark, or, at the very least, retain an

alternative that tracks the benchmark. By way of example and to illustrate, there is a Vanguard

Russell 1000 Growth Index Fund that simply tracks the Russell 1000 Growth Index, with a very

low expense ratio of 7 basis points (0.07%) for the Institutional share class. While participants

should have had the option to achieve the index’s returns at minimal cost, Defendants’

imprudence in retaining the Mainstay Large Cap Growth Fund instead forced them to pay 74

basis points (0.74%) to consistently lag the index. Defendants’ failure to replace this

underachieving investment option with better performing alternatives was a breach of fiduciary

duty.




                                                -20-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 21 of 39



                      ii.    The Allianz NFJ Small Cap Value Fund

       43.     The Allianz NFJ Small Cap Value Fund Institutional Class was replaced in 2018,

but had been consistently and substantially underperforming both its benchmark, the Russell

2000 Value Index, and its peer group (as defined by Morningstar) since 2012 and, accordingly,

should have been eliminated from the Plan’s investment menu long before it was ultimately

removed:

       Annual Return v. Benchmark and Peer Group

        Year     Performance,      Performance/            Performance/Underperformance
                 adjusted for      Underperformance        Compared to Morningstar Peer
                 investment        Compared to             Group
                 expense           Benchmark
        2012     10.79%            -7.26%                  -5.21%

        2013     32.06%            -2.46%                  -4.16%

        2014     2.01%             -2.21%                  -1.33%

        2015     -7.93%            -0.46%                  -1.22%

        2016     23.42%            -8.32%                  -2.57%

        2017     10.02%            2.18%                   1.48%

        2018     -19.03%           -6.17%                  -3.57%




                                             -21-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 22 of 39




       44.      The fund’s performance issues are further reflected in its inability to beat the

benchmark on an annualized basis over a trailing 5-year period for many consecutive years

before its removal:

       5-Year Trailing Performance

        As of            Performance,        Russell 2000       Investment Option
                         adjusted for        Value Index        Performance/Underperformance
                         investment          Benchmark          Compared to Benchmark
                         expense


                                                -22-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 23 of 39



        4Q2014          13.91%             14.26%             -0.35%

        4Q2015          7.09%              7.67%              -0.58%

        4Q2016          11.14%             15.07%             -3.93%

        4Q2017          10.99%             13.01%             -2.02%

        4Q2018          0.64%              3.61%              -2.97%




       45.     Defendants were far too late in eliminating this fund as an investment option.

Retention of an investment that, by the end of 2016, trailed its benchmark by an incredible 393

basis points (3.93%) on a 5-year annualized basis, is imprudent and unjustifiable. When the

investment option’s poor track record is so apparent, Defendants should necessarily replace the

fund in the Plan with an alternative that has demonstrated the ability to consistently outperform

the benchmark, or, at the very least, retain an alternative that tracks the benchmark. By way of

example and to illustrate, there is a Vanguard Russell 2000 Value Index Fund that simply tracks

the Russell 2000 Value Index, with a very low expense ratio of 8 basis points (0.08%) for the

Institutional share class. While participants should have had the option to achieve the index’s

                                               -23-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 24 of 39



returns at minimal cost, Defendants’ imprudence in retaining the Allianz NFJ Small Cap Value

Fund instead forced them to pay 82 basis points (0.82%), to consistently lag the index.

Defendants’ failure to replace this underachieving investment option with better performing

alternatives earlier than they ultimately did was a severe breach of fiduciary duty.

                       iii.   The Harbor International Fund

       46.     The Harbor International Fund Institutional Class was also replaced in 2018, but

had been consistently and substantially underperforming both its benchmark, the MSCI EAFE

Index, and its peer group (as defined by Morningstar) since 2013 and, accordingly, should have

been eliminated from the Plan’s investment menu long before it was ultimately removed:

       Annual Return v. Benchmark and Peer Group

        Year      Performance,      Performance/             Performance/Underperformance
                  adjusted for      Underperformance         Compared to Morningstar Peer
                  investment        Compared to              Group
                  expense           Benchmark
        2013      16.84%            -5.94%                   -2.60%

        2014      -6.81%            -1.91%                   -1.82%

        2015      -3.82%            -3.01%                   -2.23%

        2016      0.25%             -0.75%                   -0.54%

        2017      22.90%            -2.13%                   -2.23%

        2018      -17.96%           -4.17%                   -3.37%




                                                -24-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 25 of 39




       47.      The fund’s performance issues are further reflected in its inability to beat the

benchmark on an annualized basis over a trailing 5-year period for many consecutive years

before its removal:

       5-Year Trailing Performance

        As of            Performance,        MSCI EAFE          Investment Option
                         adjusted for        Index              Performance/Underperformance
                         investment          Benchmark          Compared to Benchmark
                         expense


                                                -25-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 26 of 39



        4Q2015          2.38%              3.60%              -1.22%

        4Q2016          4.88%              6.53%              -1.65%

        4Q2017          5.23%              7.90%              -2.67%

        4Q2018          -1.96%             0.53%              -2.49%




       48.     Defendants were also too late in eliminating this fund as an investment option.

Year after year, the fund failed to produce positive returns compared either to its benchmark or

to the universe of similar investment options, yet Defendants imprudently and unjustifiably

allowed participants’ retirement savings to suffer by retaining it. When the investment option’s

poor track record is so apparent, Defendants should necessarily replace the fund in the Plan with

an alternative that has demonstrated the ability to consistently outperform the benchmark, or, at

the very least, retain an alternative that tracks the benchmark. By way of example and to

illustrate, there is an iShares MSCI EAFE International Index Fund that simply tracks the MSCI

EAFE Index, with a very low expense ratio of 3 basis points (0.03%) for the Institutional share

class. While participants should have had the option to achieve the index’s returns at minimal


                                               -26-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 27 of 39



cost, Defendants’ imprudence in retaining the Harbor International Fund instead forced them to

pay 77 basis points (0.77%), to consistently lag the index. Defendants’ failure to replace this

underachieving investment option with better performing alternatives earlier than they ultimately

did was a severe breach of fiduciary duty.

                      iv.     The MFS New Discovery Fund

       49.      In 2018, Defendants added the MFS New Discovery Fund Class R6 as a Plan

investment option. However, the fund was never an appropriate choice for participants and

should not have been added to the Plan lineup. At the time of its selection, it had demonstrated a

consistent inability to beat its benchmark, the Russell 2000 Growth Index, over a 5-year period:

       5-Year Trailing Performance

        As of           Performance,         Russell 2000     Investment Option
                        adjusted for         Growth Index     Performance/Underperformance
                        investment           Benchmark        Compared to Benchmark
                        expense
        4Q2014          14.24%               16.80%           -2.56%

        4Q2015          7.01%                10.67%           -3.66%

        4Q2016          11.24%               13.74%           -2.50%

        4Q2017          12.18%               15.21%           -3.03%

        4Q2018          4.42%                5.13%            -0.71%




                                               -27-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 28 of 39




       50.     With such a poor track record, the fund was plainly an inappropriate selection by

Defendants. Instead of an investment with a history of failing to meet or beat the benchmark, the

Plan would have been better served had Defendants chosen an alternative with a demonstrated

ability to consistently outperform the benchmark, or, at the very least, retained an alternative that

tracks the benchmark. By way of example and to illustrate, there is a Vanguard Russell 2000

Growth Index Fund that simply tracks the Russell 2000 Growth Index, with a very low expense

ratio of 8 basis points (0.08%) for the Institutional share class. While participants should have

the option to achieve the index’s returns at minimal cost, Defendants’ imprudence in adding the

MFS New Discovery Fund instead forces them to pay 96 basis points (0.96%) to for an

investment with a history of consistently lagging the index. Defendants’ selection of this

expensive, underachieving investment option instead of cheaper, better performing alternatives

was a breach of fiduciary duty.

               3.      The Plan’s Excessively Expensive Investment Menu

       51.      In another obvious breach of their fiduciary duties, Defendants also failed to

monitor the average expense ratios charged to similarly sized plans. Indeed, participants were


                                                -28-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 29 of 39



offered an exceedingly expensive menu of investment options, clearly demonstrating that

Defendants neglected to benchmark the cost of the Plan lineup or consider ways in which to

lessen the fee burden on participants during the pertinent period. From 2014 through 2018, the

Plan paid out investment management fees of 0.49%-0.50% of its total assets, considerably more

than those of comparable plans. Indeed, according to the most recent Brightscope/ICI study

published in June 2019, the average total plan fees/cost is 0.28% for the largest plans such as the

Plan at issue in this case, with investment management fees comprising just one component of

the total plan cost. The fact that the investment management fees for the Plan alone exceeded the

average total plan cost (inclusive of all fees) by a factor of 43% confirms the plain fact that

Defendants failed to ensure that the Plan was paying reasonable fees and committed an apparent

and significant breach of their fiduciary duties by failing to ensure that the Plan only paid

reasonable investment management fees. Of course, the fact that Defendants allowed such poor

investments to be maintained in the Plan only compounded the injuries caused by such breaches.

                         V.      ERISA’S FIDUCIARY STANDARDS

       52.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, as follows:

                [A] fiduciary shall discharge his duties with respect to a plan
                solely in the interest of the participants and beneficiaries and -

                (A)     for the exclusive purpose of

                        (i)     providing benefits to participants and their
                                beneficiaries; and
                        (ii)    defraying reasonable expenses of administering the plan;

                                              [and]

                (B)     with the care, skill, prudence, and diligence under the
                        circumstances then prevailing that a prudent man acting in a like
                        capacity and familiar with such matters would use in the conduct

                                                -29-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 30 of 39



                           of an enterprise of like character and with like aims.

        53.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets

of a plan shall never inure to the benefit of any employer and shall be held for the exclusive

purposes of providing benefits to participants in a plan and their beneficiaries and defraying

reasonable expenses of administering the plan.

        54.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and solely

in the interest of participants in a plan.

        55.     ERISA’s fiduciary duties are “the highest known to the law” and must be

performed “with an eye single” to the interests of participants.

        56.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.

§ 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach

by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant

part, as follows:

                    In addition to any liability which he may have under any other
                    provision of this part, a fiduciary with respect to a plan shall be liable
                    for a breach of fiduciary responsibility of another fiduciary with
                    respect to the same plan in the following circumstances:

                          (1)      if he participates knowingly in, or knowingly
                                   undertakes to conceal, an act or omission of such
                                   other fiduciary, knowing such act or omission is a
                                   breach; or

                          (2)      if, by his failure to comply with section 404(a)(l) in
                                   the administration of his specific responsibilities
                                   which give risk to his status as a fiduciary, he has
                                   enabled such other fiduciary to commit a breach; or

                          (3)      if he has knowledge of a breach by such other fiduciary,
                                   unless he makes reasonable efforts under the
                                   circumstances to remedy the breach.

                                                    -30-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 31 of 39




       57.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

provides, in relevant part:

               Any person who is a fiduciary with respect to a plan who breaches
               any of the responsibilities, obligations, or duties imposed upon
               fiduciaries by this subchapter shall be personally liable to make
               good to such plan any losses to the plan resulting from each such
               breach, and to restore to such plan any profits of such fiduciary
               which have been made through use of assets of the plan by the
               fiduciary, and shall be subject to such other equitable or remedial
               relief as the court may deem appropriate, including removal of
               such fiduciary.

                                 VI.     CLASS ALLEGATIONS

      58.      This action is brought as a class action by Plaintiff on behalf of herself and the

following proposed Class:

               All participants and beneficiaries in the Biogen 401(k) Savings Plan (the
               “Plan”) at any time on or after August 31, 2014 to the present (the “Class
               Period”), including any beneficiary of a deceased person who was a
               participant in the Plan at any time during the Class Period.

Excluded from the Class are Defendants and the Judge to whom this case is assigned or any

other judicial officer having responsibility for this case who is a beneficiary.

      59.      This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

      60.      Numerosity. Plaintiff is informed and believes that there are at least thousands of

Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

      61.      Commonality. There are numerous questions of fact and/or law that are common

to Plaintiff and all the members of the Class, including, but not limited to the following:


                                                -31-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 32 of 39



        (a)     Whether Defendants failed and continue to fail to discharge their duties with

 respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of

 providing benefits to participants and their beneficiaries;

        (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to

 defray the reasonable expenses of administering the Plan; and

        (c)     Whether and what form of relief should be afforded to Plaintiff and the Class.

       62.      Typicality. Plaintiff, who is a member of the Class, has claims that are typical of

 all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise

 out of the same uniform course of conduct by Defendants and arise under the same legal

 theories that are applicable as to all other members of the Class.

       63.      Adequacy of Representation. Plaintiff will fairly and adequately represent the

 interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

 are any different from the other members of the Class. Plaintiff has retained competent counsel

 experienced in class action and other complex litigation, including class actions under ERISA.

       64.      Potential Risks and Effects of Separate Actions. The prosecution of separate

actions by or against individual Class members would create a risk of: (A) inconsistent or

varying adjudications with respect to individual Class members that would establish

incompatible standards of conduct for the party opposing the Class; or (B) adjudications with

respect to individual class members that, as a practical matter, would be dispositive of the

interests of the other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests.

       65.      Predominance. Common questions of law and fact predominate over questions

 affecting only individual Class members, and the Court, as well as the parties, will spend the


                                                 -32-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 33 of 39



vast majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages recovered by each Class

member, the calculation of which will ultimately be a ministerial function and which does not

bar Class certification.

      66.      Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of

Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

bring suit individually. Furthermore, even if they were aware of the claims they have against

Defendants, the claims of virtually all Class members would be too small to economically

justify individual litigation. Finally, individual litigation of multiple cases would be highly

inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

lead to inconsistent results that would be contrary to the interests of justice.

      67.      Manageability. This case is well-suited for treatment as a class action and easily

can be managed as a class action since evidence of both liability and damages can be adduced,

and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.

      68.      Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or

restitution), along with corresponding declaratory relief, are appropriate with respect to the

Class as a whole.

       69.     Plaintiff’s counsel will fairly and adequately represent the interests of the Class

and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of


                                                -33-
              Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 34 of 39



Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an

individual basis and there will be no difficulty in managing this case as a class action.

        70.     Therefore, this action should be certified as a class action under Rules 23(a) and

23(b)(1) and/or 23(b)(3).

                                            COUNT I
                                  (For Breach of Fiduciary Duty)

        71.     Plaintiff incorporates by reference the allegations in the previous paragraphs of

this Complaint as if fully set forth herein.

        72.     Defendants’ conduct, as set forth above, violates their fiduciary duties under

ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants

failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act

in accordance with the documents and instruments governing the Plan. In addition, as set forth

above, Defendants violated their respective fiduciary duties under ERISA to monitor other

fiduciaries of the Plan in the performance of their duties.

        73.     To the extent that any of the Defendants did not directly commit any of the

foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under

29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in

(or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of

fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to

                                                  -34-
                 Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 35 of 39



his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by

another fiduciary and/or failed to take reasonable efforts to remedy the breach.

           74.     As a direct result of Defendants’ breaches of duties, the Plan has suffered losses

and damages.

           75.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,

Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of

Defendants’ breaches of fiduciary duty and are liable for damages and any other available

equitable or remedial relief, including prospective injunctive and declaratory relief, and

attorneys’ fees, costs and other recoverable expenses of litigation.

                                            COUNT II
                    (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)

       76.         Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

       77.         Biogen is responsible for appointing, overseeing, and removing members of the

Administrative Committee, who, in turn, are responsible for appointing, overseeing, and

removing members of the Committee.

       78.         In light of its appointment and supervisory authority, Biogen had a fiduciary

responsibility to monitor the performance of the Committee and its members. In addition,

Biogen, and the Administrative Committee had a fiduciary responsibility to monitor the

performance of the members of the Committee.

       79.         A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of Plan

assets, and must take prompt and effective action to protect the Plan and participants when they

are not.

                                                   -35-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 36 of 39



      80.       To the extent that fiduciary monitoring responsibilities of Biogen or the

Committee was delegated, each Defendant’s monitoring duty included an obligation to ensure

that any delegated tasks were being performed prudently and loyally.

      81.       Biogen and the Committee breached their fiduciary monitoring duties by, among

other things:

            (a) Failing to monitor and evaluate the performance of their appointees or have a

            system in place for doing so, standing idly by as the Plan suffered enormous losses as

            a result of the appointees’ imprudent actions and omissions with respect to the Plan;

            (b) Failing to monitor their appointees’ fiduciary processes, which would have alerted

            a prudent fiduciary to the breaches of fiduciary duties described herein, in clear

            violation of ERISA; and

            (c) Failing to remove appointees whose performances were inadequate in that they

            continued to maintain imprudent, excessively costly, and poorly performing

            investments within the Plan, all to the detriment of the Plan and its participants’

            retirement savings.

      82.       As a consequence of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses. Had Biogen and the Committee discharged their fiduciary

monitoring duties prudently as described above, the losses suffered by the Plan would have been

minimized or avoided. Therefore, as a direct result of the breaches of fiduciary duties alleged

herein, the Plan and its participants have lost millions of dollars of retirement savings.

      83.       Biogen and the Committee are liable under 29 U.S.C. § 1109(a) to make good to

the Plan any losses to the Plan resulting from the breaches of fiduciary duties alleged in this

Count, to restore to the Plan any profits made through use of Plan assets, and are subject to other



                                                 -36-
               Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 37 of 39



equitable or remedial relief as appropriate.

         84.     Each of the Defendants also knowingly participated in the breaches of the other

Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by

the other Defendants and failed to make any reasonable effort under the circumstances to remedy

the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

fiduciaries under 29 U.S.C. § 1105(a).

                                           COUNT III
                   (In the Alternative, Liability for Knowing Breach of Trust)

         85.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

         86.     In the alternative, to the extent that any of the Defendants are not deemed a

fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

subject to equitable relief as a non-fiduciary from further participating in a knowing breach of

trust.

         87.     To the extent any of the Defendants are not deemed to be fiduciaries and/or are

not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants

are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge

and information to avoid the fiduciary breaches at issue here and knowingly participated in

breaches of fiduciary duty by permitting the Plan to offer a menu of poor and expensive

investment options that cannot be justified in light of the size of the Plan and other expenses of

the Plan.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself, the Class and the Plan, demands judgment

                                                 -37-
             Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 38 of 39



against Defendants for the following relief:

       (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

       detailed above;

       (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for

       restitution and/or damages as set forth above, plus all other equitable or remedial relief as

       the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109

       and 1132;

       (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

       whether at law or in equity;

       (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and

       (e)     Such further and additional relief to which the Plan may be justly entitled and the

       Court deems appropriate and just under all of the circumstances.

                                         JURY DEMAND

       Plaintiff demands a jury trial with respect to all claims so triable.

                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

served upon the Secretary of Labor and the Secretary of the Treasury by certified mail, return

receipt requested.




                                                -38-
         Case 1:20-cv-11625 Document 1 Filed 08/31/20 Page 39 of 39



DATED: August 31, 2020             WHATLEY KALLAS, LLP

                                   /s/ Patrick J. Sheehan
                                   Patrick J. Sheehan (BBO# 639320)
                                   101 Federal Street, 19th Floor
                                   Boston, MA 02110
                                   Telephone: (617) 573-5118
                                   Facsimile: (800) 922‑4851
                                   Email: psheehan@whatleykallas.com

                                   James E. Miller
                                   Laurie Rubinow
                                   Shepherd Finkelman Miller & Shah, LLP
                                   65 Main Street
                                   Chester, CT 06412
                                   Telephone: (860) 526-1100
                                   Facsimile: (866) 300-7367
                                   Email: jmiller@sfmslaw.com
                                          lrubinow@sfmslaw.com

                                   James C. Shah
                                   Michael P. Ols
                                   Alec J. Berin
                                   Shepherd Finkelman Miller & Shah, LLP
                                   1845 Walnut Street, Suite 806
                                   Philadelphia, PA 19103
                                   Telephone: (610) 891-9880
                                   Facsimile: (866) 300-7367
                                   Email: jshah@sfmslaw.com
                                           aberin@sfmslaw.com

                                  Kolin C. Tang
                                  Shepherd Finkelman Miller & Shah, LLP
                                  1401 Dove Street, Suite 510
                                  Newport Beach, CA 92660
                                  Telephone: (323) 510-4060
                                  Facsimile: (866) 300-7367
                                  Email: ktang@sfmslaw.com

                                   Attorneys for Plaintiff, the Plan
                                   and the Proposed Class




                                    -39-
